         Case 1:20-cv-00116-EGS Document 109 Filed 08/15/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


                                               )
 U.T., et al.,                                 )
                                               )
                 Plaintiffs,                   )       Civil Action No. 1:20-cv-00116-EGS
                                               )
 v.                                            )
                                               )
 William Barr, et al.,                         )
                                               )
                 Defendants.                   )
                                               )

                 DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        The government respectfully brings to the Court’s attention the Supreme Court’s recent

decision in Dep’t of Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959, 1963 (2020). Thuraissigiam

forecloses Plaintiffs’ seventh claim for relief, which argues that the Suspension Clause requires

judicial review of expedited removal orders before an alien can be removed to a third country

under an asylum cooperative agreement. Compl. ¶¶ 184-86.

        In Thuraissigiam, the Supreme Court held that the Suspension Clause “simply provide[s]

a means of contesting the lawfulness of restraint”—i.e., through a writ of habeas corpus—“and

securing release” from unlawful detention. 140 S. Ct. at 1969. Plaintiffs here do not challenge their

detention, as none of them are detained, and did not file this case as a writ of habeas corpus. Rather,

they invoke the Suspension Clause to argue for judicial review of expedited removal orders and

maintain that the Suspension Clause “requires review of legal claims” in removal cases and

“guarantees judicial review of the legality of removal orders.” See ECF No. 38-1, Plaintiffs’

Motion for Summary Judgment, at 28. This is precisely the argument that the Supreme Court

rejected in Thuraissigiam, where the petitioner sought “to obtain additional administrative review



                                                   1
         Case 1:20-cv-00116-EGS Document 109 Filed 08/15/20 Page 2 of 4




of his asylum claim and ultimately to obtain authorization to stay in this country.” 140 S. Ct. at

1963. Plaintiffs similarly ask this Court for an order “paroling [them] into the United States … so

that they may apply for asylum.” Compl., Prayer for Relief. The Supreme Court was clear,

however, that the Suspension Clause does not provide any “right to enter or remain in a country

or to obtain administrative review potentially leading to that result.” 140 S. Ct. at 1969. The Court

noted that such claims were “far beyond” the “scope” of the writ protected by the Suspension

Clause “as it was understood when the Constitution was adopted.” Id. at 1963, 1971. And, in

reaching that conclusion, the Supreme Court specifically addressed Nishimura Ekiu, Heikkila, St.

Cyr, and Boumedine, the same cases Plaintiffs cite here in support of their Suspension Clause

argument. Compare ECF No. 38-1, Plaintiffs’ Motion for Summary Judgment, at 28-29, with

Thuraissigiam at 1977-78, 1980-81.

        Accordingly, Plaintiffs cannot invoke the Suspension Clause as a basis to demand more

review, let alone any judicial review, of their removal orders. Thuraissigiam, at 1971.

Thuraissigiam confirms that Congress can “limit[ ] the review that an alien in expedited removal

may obtain,” as it has done through § 1252(e), without violating the Constitution. 140 S. Ct. at

1966; see also id. at 1983; Castro v. DHS, 835 F.3d 422, 433 (3d Cir. 2016) (“if jurisdiction exists

to review any claim related to an expedited removal order, it exists only under subsection (e) of

the statute.”). “[N]either the Suspension Clause nor the Due Process Clause of the Fifth

Amendment requires any further review” beyond what Congress has provided. Thuraissigiam, at

1964.




                                                 2
 Case 1:20-cv-00116-EGS Document 109 Filed 08/15/20 Page 3 of 4




Dated: August 15, 2020       Respectfully submitted,

                             ETHAN P. DAVIS
                             Acting Assistant Attorney General

                             SCOTT G. STEWART
                             Deputy Assistant Attorney General

                             WILLIAM C. PEACHEY
                             Director

                             EREZ REUVENI
                             Assistant Director

                          By: /s/ Brian C. Ward
                             BRIAN C. WARD
                             Senior Litigation Counsel
                             U.S. Department of Justice, Civil Division
                             Office of Immigration Litigation
                             District Court Section
                             P.O. Box 868, Ben Franklin Station
                             Washington, DC 20044
                             Tel: (202) 616-9121
                             Email: brian.c.ward@usdoj.gov

                             Counsel for Defendants




                                3
        Case 1:20-cv-00116-EGS Document 109 Filed 08/15/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 15, 2020, I electronically filed the foregoing document with

the Clerk of the Court for the United States Court of for the District of Columbia by using the

CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


                                                By: /s/ Brian C. Ward
                                                    BRIAN C. WARD
                                                    Senior Litigation Counsel
                                                    United States Department of Justice




                                                4
